[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                          NOVEMBER 2, 2009
                             No. 09-13100                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                  D. C. Docket No. 04-00034-CR-5-MCR

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

ERIC RICARDO BRIGHT,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      _________________________

                            (November 2, 2009)

Before CARNES, MARCUS and WILSON, Circuit Judges.

PER CURIAM:
      Eric Ricardo Bright appeals pro se the district court’s denial of his 18 U.S.C.

§ 3582(c)(2) motion to reduce his sentence. Bright argues that Amendment 706,

reduced not only his base offense level, but also the applicable statutory minimum

term of life imprisonment. See U.S.S.G. app. C, amend. 706 (2007).



                         II. STANDARDS OF REVIEW

       “We review de novo a district court’s conclusions about the scope of its

legal authority under 18 U.S.C. § 3582(c)(2).” United States v. James, 548 F.3d
983, 984 (11th Cir. 2008) (per curiam) (citation omitted).



                                III. DISCUSSION

      A district court may modify a sentence “in the case of a defendant who has

been sentenced . . . based on a sentencing range that has subsequently been

lowered by the Sentencing Commission . . . .” 18 U.S.C. § 3582(c)(2) (emphasis

added). In such a case, the court may reduce the defendant’s sentence after

considering applicable § 3553(a) factors, “if such a reduction is consistent with

applicable policy statements issued by the Sentencing Commission.” Id. A

reduction is not consistent with applicable policy statements and is not authorized

if the retroactive amendment “does not have the effect of lowering the defendant’s



                                          2
applicable guideline range.” U.S.S.G. § 1B1.10(a)(2)(B). The retroactive

amendment at issue here is Amendment 706, which reduces the base offense levels

for crack cocaine offenses sentenced under U.S.S.G. § 2D1.1. See U.S.S.G. app.

C, amend. 706 (2007).

      In a § 3582(c)(2) proceeding, a district court does not have unfettered

authority to reduce a defendant’s sentence. Instead, the court must determine the

amended guideline range that would have been applicable to Bright if Amendment

706 had been in effect at the time Bright was sentenced. U.S.S.G. § 1B1.10 (b)(1).

A court shall only substitute the amendments that have been listed for retroactive

application and “shall leave all other guideline application decisions unaffected.”

Id. If the application of a retroactive amendment did not have the effect of

lowering the defendant’s sentencing range, then the district court has no

jurisdiction to reduce a defendant’s sentence. See United States v. Bravo, 203 F.3d
778, 781 (11th Cir. 2000).

      Here, the district court properly denied Bright’s motion for relief under

§ 3582(c)(2) because his guideline range was not affected by Amendment 706.

Instead, his sentence was based on the statutory minimum sentence of life

imprisonment for recidivist offenders with two or more prior felony drug

convictions. See United States v. Williams, 549 F.3d 1337, 1342 (11th Cir. 2008)



                                          3
(per curiam) (holding that a defendant was not eligible for a sentence reduction

under Amendment 706 because he “was subject to a statutory mandatory minimum

that replaced his original sentencing guideline range . . . ”).

      Furthermore, in this § 3582(c)(2) proceeding, Bright cannot challenge the

district court’s original sentencing determination that he was subject to the

mandatory statutory minimum penalty. See Bravo, 203 F.3d at 781 (holding that,

in § 3582(c)(2) proceedings, “all original sentencing determinations remain

unchanged with the sole exception of the guideline range that has been amended

since the original sentencing” (emphasis in original)).

      Bright was subject to a statutory minimum that replaced the original

sentencing guideline range to which Amendment 706 applies. As a result, his

sentence was not “based on” the amendment. See 18 U.S.C. § 3582(c)(2).

Accordingly, we affirm the district court’s denial of Bright’s § 3582(c)(2) motion

to reduce his sentence.



AFFIRMED.




                                            4